        Case 5:16-cv-06370-EJD Document 474 Filed 11/20/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA
                           SAN JOSE DIVISION
                                Honorable Edward J. Davila
                                  Courtroom 1 - 5th Floor

                      TITLE: Optronic v Ningbo Sunny
                      CASE NUMBER: 5:16cv06370EJD
                             Minute Order and Trial Log
Date: 11/20/2019
Time in Court: 1:45pm-2:23,2:58-3:27pm
Total: 1 Hr. 7 Mins.
Courtroom Deputy Clerk: Adriana M. Kratzmann
Court Reporter: Irene Rodriguez/Lee-Anne Shortridge
______________________________________________________________________________
APPEARANCES:
Plaintiff Attorney(s) present: Noah Hagey, Matthew Borden, Ronald Fisher, Jeffrey Theodore
Defendant Attorney(s) present: Michael Scarborough, Thomas Dillickrath, Leo Caseria, Dylan
Ballard, Joy Siu
______________________________________________________________________________
PROCEEDINGS: Jury Trial (Day 15)

Further Jury Trial held. With Counsel ONLY charging conference held, jury not present.

Please see trial log attached.
Further Jury trial on Thursday November 21, 2019 at 8:30 am closing arguments.

The following exhibits are marked for identification:
Plaintiffs: None

Defendants: None

The following exhibits are ADMITTED into evidence:
Plaintiffs: None

Defendants: None




                                                                                 Adriana M. Kratzmann
                                                                                     Courtroom Deputy
                                                                                      Original: E-Filed
      Case 5:16-cv-06370-EJD Document 474 Filed 11/20/19 Page 2 of 2



                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA

                        Case Name: Optronic v Ningbo Sunny
                              Case No: 16cv06370EJD

                                   TRIAL LOG

TRIAL DATE: 11/20/2019         REPORTER(S):                       CLERK:
                               Irene Rodriguez/Lee-Anne           Adriana M. Kratzmann
                               Shortridge
PLF   DEFT     TIME       DESCRIPTION


              1:45 pm     Court in session outside presence of Jury resume charging conference

              2:23 pm     Court takes recess

              2:58 pm     Court in session outside presence of Jury resume charging conference

                          Court sustains objection and does not admit Exhibit 1933

              3:27 pm     Court adjourned for the day




                                          2
